 1                          UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3 DONALD E. MITCHELL, JR.,                           Case No.: 2:17-cv-00686-APG-DJA

 4        Plaintiff                                  Order Granting Motion to Dismiss

 5 v.                                                            [ECF No. 53]

 6 STATE OF NEVADA, et al.,

 7        Defendants

 8       I ORDER that plaintiff Donald Mitchell’s motion to dismiss defendant Bruce Stroud

 9 (ECF No. 53) is GRANTED.

10       DATED this 8th day of November, 2019.

11

12
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
